IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 December 10, 2008
                                 No. 08-40183
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROGELIO GUEVARA-BARRERA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 1:07-CR-1086-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Rogelio Guevara-Barrera (Guevara) appeals the 30-month sentence
imposed following his guilty-plea conviction for illegal reentry, in violation of 8
U.S.C. § 1326. He argues that the district court erred by imposing an eight-level
sentencing enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(C). Specifically, he
argues that, pursuant to the Supreme Court’s decision in Lopez v. Gonzales, 549
U.S. 47 (2006), his second conviction for simple possession of marijuana under



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-40183

Texas law does not constitute an “aggravated felony” unless the Government
conformed with the procedures in 21 U.S.C. §§ 844 and 851, which he asserts the
Government failed to do in this case.
      As Guevara concedes, his arguments are foreclosed by United States v.
Cepeda-Rios, 530 F.3d 333, 335-36 & n.11 (5th Cir. 2008). Accordingly, the
district court’s judgment is AFFIRMED.




                                        2